Citation Nr: 0835127	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-35 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for refractive error and amblyopia OS has 
been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for cervicodorsal paravertebral myositis, 
degenerative discogenic disease of the lumbar spine, and 
osteoporosis has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for arterial hypertension has been 
received.

4.  Whether new and material evidence to reopen a claim for 
service connection for a skin rash has been received.

5.  Whether new and material evidence to reopen a claim for 
service connection for a nervous condition has been received.

6.  Whether new and material evidence to reopen a claim for 
service connection for a left knee condition has been 
received.

7.  Whether new and material evidence to reopen a claim for 
service connection for bilateral carpal tunnel syndrome and 
wrist conditions has been received.

8.  Whether new and material evidence to reopen a claim for 
service connection for status post total abdominal 
hysterectomy with bilateral salpingo oophorectomy has been 
received.

9.  Entitlement to service connection for a skin rash.

10.  Entitlement to service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from February 1990 to 
September 1991, and from February 2003 to November 2004.  She 
also had the following periods of active duty for training 
(ACDUTRA) in the Puerto Rico Army National Guard (PRANG): 
February 1988 to October 1988, February 1989 to July 1989, 
October 1989 to February 1990, July 1991 to September 1991, 
and September 15, 1997 to September 29, 1997.  There is also 
a computer generated veteran identification data sheet that 
reflects that the veteran served in the Army from June 1975 
to September 1975; however, this service has not been 
verified.
 
Historically, in November 1997, the RO denied the veteran's 
claims for service connection for cervical paravertebral 
myositis,  degenerative discogenic disease of lumbar spine, 
and osteoporosis, refractive error and amblyopia OS, arterial 
hypertension, a skin rash, a nervous condition, a bilateral 
knee condition, and a bilateral carpal tunnel syndrome and 
wrist condition.   The veteran filed a notice of disagreement 
(NOD) in May 1998, and the RO issued a statement of the case 
(SOC).  As discussed below, the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2002, but this substantive appeal was not 
timely.

Regarding a separate matter, in an August 2002 rating 
decision, the RO, inter alia, denied service connection for 
service connection for total abdominal hysterectomy with 
bilateral salpingo oophorectomy.  The veteran did not 
initiate an appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2006 rating decision in which the RO, inter 
alia, denied the veteran's petition to reopen her claims for 
service connection for hysterectomy, refractive error and 
amblyopia OS, cervicodorsal paravertebral myositis, 
degenerative discogenic disease of the lumbar spine, and 
osteoporosis, hypertension, skin rash, nervous condition, 
bilateral knee condition, and bilateral carpal tunnel 
syndrome and wrist condition.  The petition to reopen with 
regard to the veteran's knees has been recharacterized to 
refer only to the left knee, as the veteran indicated during 
the February 2008 Board hearing that she was seeking to 
reopen the claim only with regard to her left knee.  See 
Transcript, p. 19.  The veteran filed a NOD in April 2006, 
and the RO issued a SOC in August 2006.  The veteran filed a 
substantive appeal (via a VA Form 9) in October 2006.

In June 2006, the veteran testified during a hearing before a 
decision review officer (DRO) at the RO; a transcript of that 
hearing is of record.  In February 2008, the veteran 
testified during a hearing before the undersigned Veterans 
Law Judge at the RO; a transcript of that hearing is also of 
record.

The Board notes that, although the issues in the March 2006 
rating decision and August 2006 SOC were characterized as 
entitlement to service connection, the RO indicated in the 
body of each document that the petitions to reopen the claims 
were being denied because no new and material evidence had 
been submitted.  Regardless of what the RO has done, however, 
the Board must address the question of whether new and 
material evidence to reopen the claim has been received 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board's decision on the petitions to reopen the claims 
for service connection for hysterectomy, refractive error and 
amblyopia OS, multiple back disabilities, hypertension, skin 
rash, nervous condition, bilateral knee condition, and 
bilateral carpal tunnel syndrome and wrist condition, and its 
decision on the reopened claim for service connection for a 
nervous condition, on the merits, is set forth below.  The 
petition to reopen the claim for service connection for 
cervicodorsal paravertebral myositis, degenerative discogenic 
disease of the lumbar spine, and osteoporosis, and the 
reopened claim for service connection for a skin rash, on the 
merits, are addressed in the remand following the order; 
these matters are being remanded to RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the matters herein decided has been accomplished.

2.  In a November 1997 rating decision, the RO denied the 
veteran's claims for service connection for refractive error 
and amblyopia OS, and for arterial hypertension, skin rash, 
nervous condition, a bilateral knee condition, and bilateral 
carpal tunnel syndrome and wrist condition.  The veteran 
filed a NOD in May 1998, and the RO issued a SOC in December 
2000.  Although notified of this decision and the time limit 
for filing a substantive appeal, the veteran's March 2002 
substantive appeal was untimely, and the RO informed the 
veteran of the untimeliness of the substantive appeal and the 
consequent termination of the appeal.

3.  With regard to the petitions to reopen the claims for 
service connection for refractive error and amblyopia OS, and 
for arterial hypertension, a bilateral knee condition, and 
bilateral carpal tunnel syndrome and wrist condition, the 
evidence received since the December 2000 SOC does not relate 
to unestablished facts necessary to substantiate any of the 
claims and does not raise a reasonable possibility of 
substantiating any of the claims.

4.  With regard to the petitions to reopen the claims for 
service connection for a skin rash and for a nervous 
condition, the evidence received since the December 2000 SOC 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to unestablished facts 
necessary to substantiate each claim, and raises a reasonable 
possibility of substantiating each claim.

5.  In an August 2002 rating decision, the RO denied the 
veteran's claim for service connection for total abdominal 
hysterectomy with bilateral salpingo oophorectomy.  Although 
notified of the denial later that month, the veteran did not 
initiate an appeal.

6.  The evidence received since the August 2002 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1997 and December 2002 RO decisions that 
denied the veteran's claims for service connection for 
refractive error and amblyopia OS, and for arterial 
hypertension, skin rash, nervous condition, a bilateral knee 
condition, and bilateral carpal tunnel syndrome and wrist 
condition, are final.  See 38 U.S.C.A. § 7105(c)(3) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 20.302(b), 20.1103 
(2007).

2.  As new and material evidence has been not been received 
with regard to the claims for service connection for 
refractive error and amblyopia OS, and for arterial 
hypertension, a left knee condition, and bilateral carpal 
tunnel syndrome and wrist condition, the criteria for 
reopening these claims are not met.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2007).

3.  As new and material evidence has been received with 
regard to the claims for service connection for a skin rash 
and for a nervous condition, the criteria for reopening these 
claims are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2007).

4.  The August 2002 RO decision that denied the veteran's 
claim for service connection for total abdominal hysterectomy 
with bilateral salpingo oophorectomy is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

5.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
total abdominal hysterectomy with bilateral salpingo 
oophorectomy are not met.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her  possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In view of the Board's favorable disposition of the petitions 
to reopen the claims for service connection for a skin rash 
and for a nervous condition, the Board finds that all 
notification and development action needed to render a fair 
decision on these aspects of the appeal has been 
accomplished.

As regards the remaining petitions to reopen, as well as the 
reopened claim for service connection for a nervous 
condition, the Board notes that, in a December 2005 pre-
rating letter, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the underlying claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The RO also provided the legal definition of new and material 
evidence, explained the bases for the denials of each of the 
previously denied service connection claims (except with 
regard to the back disability, as discussed in the remand 
section below), and indicated that the new evidence would 
have to relate to those bases for denial.  The March 2006 RO 
rating decision reflects the initial adjudication of the 
petitions to reopen after issuance of that letter.  Hence, 
the December 2005 letter met all four of Pelegrini's content 
of notice requirements and the Kent notice requirements, as 
well as the VCAA's timing of notice requirement.  The 
December 2005 letter also included a specific request that 
the veteran furnish pertinent evidence in her possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).

Regarding the Dingess/Hartman notice requirements, the RO 
provided the veteran information as to the assignment of 
disability ratings or effective dates in the March 2006 
letter enclosing the rating decision.  Although this notice 
was provided contemporaneous with the March 2006 initial 
adjudication of the claims rather than prior to it, the Board 
finds that that the timing of such notice is not shown to 
prejudice the veteran.  As to the petitions to reopen herein 
denied, as well as the underlying claim for service 
connection for a nervous condition (which will be denied on 
the merits), no disability rating or effective date is being, 
or is to be, assigned; accordingly, there is no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service and National Guard medical records, VA 
outpatient treatment records, and reports of VA examinations.  
Also of record and considered in connection with the appeal 
are the transcripts of the veteran's RO and Board hearings, 
as well as various written statements provided by the veteran 
and by her representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the petitions to reopen and the 
underlying claim for service connection for a nervous 
condition, the avenues through which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the petitions to 
reopen and the reopened claim for service connection for a 
nervous condition, on the merits.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  See 38 U.S.C.A. § 
1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2007).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

As regards the veteran's National Guard service, the 
applicable legal authority permits service connection only 
for a disability resulting from disease or injury incurred in 
or aggravated coincident with ACDUTRA, or for disability 
resulting from injury during inactive duty training 
(INACDUTRA).  See 38 U.S.C.A. § 101(22),(23),(24) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.6 (2007).

In November 1997, the RO denied the veteran's claims for 
service connection for refractive error and amblyopia OS, and 
for arterial hypertension, skin rash, nervous condition, a 
bilateral knee condition, and bilateral carpal tunnel 
syndrome and wrist condition.  The veteran filed a NOD in May 
1998, and the RO issued a SOC in December 2000.  Although the 
December 2000 letter enclosing the SOC notified the veteran 
of the decision and how to file a timely substantive appeal, 
the veteran's March 2002 substantive appeal was untimely.  
The RO subsequently informed the veteran of the untimeliness 
of the substantive appeal and the consequent termination of 
the appeal, and the veteran did not contest the RO's 
determination that the substantive appeal was untimely.  
Hence, the November 1997 rating decision and December 2000 
SOC were final as to the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

Separately, in an August 2002 rating decision, the RO denied 
the veteran's claims for service connection for total 
abdominal hysterectomy with bilateral salpingo oophorectomy.  
Although notified of the denial later that month, the veteran 
did not initiate an appeal.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2007); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

In this appeal, the veteran filed a request to reopen each 
claim in October 2005.  Regarding petitions to reopen filed 
on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

A.  Refractive Error and Amblyopia OS

With regard to the petition to reopen the claim for service 
connection for refractive error and amblyopia, the RO's 
November 1997 rating decision and December 2000 SOC denied 
this claim for two reasons.  First, as to refractive error, 
the RO denied the claim because refractive error of the eye 
is a congenital or developmental defect and therefore not a 
disease or injury under VA law.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2007).  As to the amblyopia, the RO denied the claim 
because the evidence showed that this disability preexisted 
service and was not aggravated thereby.  See 38 U.S.C.A. 
§ 1111 (West 2002 & Supp. 2008).  The evidence before the RO 
at the time of the November 1997 rating decision and December 
2000 SOC relating to the veteran's left eye consisted of the 
following.  An undated service medical record reflects that 
the veteran had a history of amblyopia of the left eye since 
birth and that her left eye had been crossed since birth.  A 
June 1985 report of medical history reflects that the veteran 
had very poor vision in the left eye since age 3.  A June 
1985 ophthalmology consultation sheet reflects that the 
veteran had been referred because of very poor vision in the 
left eye since birth and that she had defective vision in 
both eyes.  A January 1994 report of medical history 
indicates eye strabismus corrected.  A December 1995 period 
examination report indicates a history of myopia and 
amblyopia, and poor vision in the left eye.  A June 1997 VA 
eye examination report indicated that the veteran had 
amblyopia of the left eye and refractive error.

While refractive error is a congenital or developmental 
abnormalities not considered "diseases or injuries" within 
the meaning of applicable legislation and, hence, not a 
disability for VA compensation purposes, see 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2007), service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  
Here, however, none of the evidence submitted since the 
December 2000 SOC indicates that the veteran suffers from a 
disability due to aggravation of her refractive error by 
active service or ACDUTRA.  

A September 2004 examination report indicates that the 
veteran had left eye exotropia, and in her September 2004 
report of medical history, the veteran indicated that she 
experienced eye trouble and had continued presbyopia while 
mobilized for active duty.  This evidence, while new, is not 
material because it does not indicate that the veteran has a 
disability due to aggravation of her refractive error by a 
superimposed disease or injury during service or ACDUTRA.  
Similarly, this new evidence does not indicate that the 
veteran's preexisting amblyopia was aggravated by service.  
Moreover, during the RO and Board hearings, the veteran 
indicated only that her eyesight worsened during active 
service, and not that her refractive error was aggravated by 
a superimposed disease during service or ACDUTRA, or 
otherwise aggravated by service or ACDUTRA.  Therefore, the 
new evidence as to the veteran's eyes does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
either as to refractive error or as to amblyopia.  As such, 
none of the evidence is new and material for the purpose of 
reopening the claim for service connection for refractive 
error and amblyopia OS, and the November 1997 and December 
2000 decision (the later reflected in the SOC) remain final 
with regard to this claim.

B.  Arterial Hypertension

In the November 1997 and December 2000 determinations,  the 
RO denied the veteran's claim for service connection for 
arterial hypertension, because, even though blood pressure 
readings on the June 1997 VA general medical examination were 
150/90, 152/90, and 146/90, there was no evidence of 
hypertension in service.  The evidence before the RO at the 
time of the November 1997 rating decision and December 2000 
SOC relating to the veteran's hypertension consisted of 
multiple blood pressure readings below 160 diastolic and 90 
systolic, respectively, on examination and in treatment 
records, all of which were below 160 and 90.  Since the 
December 2000 SOC, the following blood pressure readings have 
been recorded: 162/94 and 148/68 (June 2003); 162/94 and 
148/88 (July 2003); 160/90 (July 2003); 147/88 (May 2004); 
153/89 and 139/81 (September 2004 demobilization examination 
report) 160/80, 136/79, and 180/100 (December 2004); 151/65, 
130/70, 158/88 (January 2005).  The September 2004 
demobilization examination report indicated that the veteran 
had intermittent increased blood pressure but had not been 
diagnosed with hypertension, and noted her normal blood 
pressure readings on that examination.  A December 2004 
treatment note indicates that the veteran's blood pressure 
was controlled by medication.

Thus, the new evidence reflects that, while the veteran has 
had intermittent high blood pressure readings both during and 
after her recent period of active service, there is no 
evidence that these high blood pressure readings constitute 
arterial hypertension, that any hypertension is related to 
service, or that the high blood pressure readings that 
preexisted the veteran's most recent period of service were 
aggravated by the most recent period of service.  Therefore, 
the new evidence as to the veteran's claim for service 
connection for hypertension does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  
As such, none of the evidence is new and material for the 
purpose of reopening the claim for service connection for 
arterial hypertension, and the aforementioned determinations 
remain final with regard to this claim.

C.  Skin Rash

In the November 1997 and December 2000 determinations, the RO 
denied the veteran's claim for service connection for a skin 
rash because neither the June 1997 VA skin examination nor 
the subsequently submitted treatment records indicated that 
the veteran had a skin rash disability.  The evidence before 
the RO at the time of the November 1997 rating decision and 
December 2000 SOC consisted of a November 1989 treatment 
record indicating complaints of a rash under the left breast 
and containing an assessment of monitiosis of the left 
breast, a September 1991 treatment record indicating mild 
contact dermatitis in the breast area, an October 1991 
treatment record indicating that the veteran sought treatment 
for a rash on the legs and containing a diagnosis of dry skin 
causing pruritis, and a February 1999 emergency care 
treatment note indicating a rash in the neck area and a 
diagnosis of skin irritation.

The evidence received since the December 2000 SOC consists of 
a May 2003 treatment record containing a diagnosis of 
allergic rash, a July 2003 treatment note indicating 
complaints of a body rash on the leg and containing a 
diagnosis of unspecified dermatitis, and July and August 2003 
sick slips indicating acute itch and rash on both lower legs, 
with the August 2003 sick slip containing a diagnosis of 
unspecified dermatitis.

Evidence of current disability is a fundamental requirement 
for a grant of service connection.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997)).  The RO's November 1997 rating decision 
and December 2000 SOC denied the claim for service connection 
for a skin rash because of lack of evidence of a current 
disability.  The evidence submitted since the November 1997 
and December 2000 determinations indicates that the veteran 
has had multiple symptoms of skin disabilities, to include 
rashes.  As this evidence indicates the existence of a 
current skin disability, or at least persistent or recurrent 
symptoms of disability, it relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a skin rash and raises a reasonable possibility of 
substantiating the claim.  As such this evidence is new and 
material, and warrants reopening of the claim for service 
connection for a skin rash.

D.  Nervous Condition

1.  Petition to Reopen

In the November 1997 and December 2000 determinations, the RO 
denied the veteran's claim for service connection for a 
nervous condition because the June 1997 VA examination report 
indicated that there was "no gross psychiatric disorder."  
The evidence before the RO at that time did not contain any 
treatment records indicating any psychiatric symptoms.  The 
diagnosis in the June 1997 VA psychiatric examination report 
indicated that there was no gross psychiatric disorder 
determination, but also noted anxiety and depressive 
features.  Since the December 2000 SOC, a December 2004 
psychiatric evaluation, performed after the veteran's 
separation from her most recent period of active service, 
indicated that the veteran has major depressive disorder.  As 
this evidence indicates the existence of a current 
psychiatric disability, it relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a nervous condition and raises a reasonable possibility 
of substantiating the claim.  As such this evidence is new 
and material, and warrants reopening of the claim for service 
connection for a nervous condition.

2.  The Merits of the Reopened Claim

As to the reopened claim for service connection for a nervous 
condition, considering the pertinent evidence in light of the 
above-noted legal authority, the Board finds that the 
criteria for service connection for a nervous condition are 
not met.

As noted, the veteran was diagnosed with major depressive 
disorder on the December 2004 psychiatric evaluation.  
However, there is no record of complaints, treatment, or 
diagnosis of a psychiatric disorder in the National Guard or 
service medical records.  In addition, the periodic 
examination reports of June 1982, June 1985, December 1989, 
January 1994, December 1995, and the September 2004 
demobilization examination report indicated that the 
psychiatric system was normal.  Moreover, there is no medical 
opinion indicting a nexus between the veteran's diagnosed 
psychiatric disability and ACDUTRA or active service, and 
neither the veteran nor her representative has identified or 
alluded to such medical evidence or opinion.

In addition to the medical evidence, the Board has also 
considered the statements of the veteran and her 
representative in adjudicating the claim for service 
connection for a nervous condition.  However, as indicated 
above, this claim turns on a medical matter-specifically, 
the question of whether there exists a medical nexus between 
the veteran's psychiatric disability and ACDUTRA or active 
service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 
(1994).  As laypersons, the veteran and her representative 
have not been shown to possess appropriate medical training 
and expertise to competently render a probative opinion on a 
medical matter-to include the etiology of the veteran's 
psychiatric disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.

For the foregoing reasons, the claim for service connection 
for a nervous condition must be denied, on the merits.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against this claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2007); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

E.  Left Knee

The evidence before the RO at the time of the November 1997 
and  December 2000 determinations reflects that, on August 
29, 1996, during a four day period during which she was 
ordered to active duty for special work (ADSW), the veteran 
tripped and fell on a construction ribbon and injured, among 
other things, her left knee.  On the June 1997 VA joints 
examination, there was no swelling of the knees, and full and 
complete range of motion and normal muscle strength.  There 
was crepitation and moderate patellar grinding.  Sick slips 
and treatment records from August to April 1997 reflect that 
the veteran sustained a left knee contusion and continued to 
experience pain and swelling.  A March 1998 left knee MRI 
showed a vertical tear involving the inner edge of the 
posterior horn of the medial meniscus.  A July 1998 
memorandum reflects that the veteran was diagnosed with a 
left knee medial meniscal tear.  A March 1999 PRANG 
physician's certification of incapacitation pay reflects that 
the veteran was disabled/incapacitated for the performance of 
her military duties due to a presumed left medial meniscus 
tear from February 17, 1999 to February 28, 1999, and that a 
left knee arthroscopy was planned.  The February 1999 
operation report contained findings of no tears in either the 
medial or lateral menisci, intact cruciate ligaments, no 
evidence of loose bodies, and a 1x1 centimeter chondral 
defect of the medial femoral condyle, also termed grade IV 
chondromalacia.   Subsequent treatment records reflect that 
the veteran continued to experience persistent left knee 
pain.

In the November 1997 and December 2000 determinations, the RO 
denied the claim because the August 1996 fall left no 
residuals and was acute and transitory in nature.

The evidence since the December 2000 SOC as to the left knee 
consists of a June 2003 treatment note which indicates that 
the veteran pain in the left knee, and the September 2004 
demobilization examination report and report of medical 
history, which indicate that the veteran indicated that she 
continued to experience left knee tenderness and swelling in 
the lateral joint space and iliotibial band.

The Board points out that pain alone, without underlying 
pathology, does not constitute a disability for which service 
connection can be granted..  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Moreover, even if the 
veteran's pain is representative of a current disability, the 
Board points out that , none of the evidence received since 
the December 2000 SOC indicates that the left knee pain and 
swelling is related to the August 1996 fall or is otherwise 
related to service or ACDUTRA.  Therefore, the new evidence 
as to the veteran's left knee does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  

As such, none of the evidence is new and material for the 
purpose of reopening the claim for service connection for a 
left knee condition, and the November 1997 denial and 
December 2000 SOC remain final with regard to this claim.

F.  Bilateral Carpal Tunnel Syndrome and Wrist Conditions

The evidence before the RO at the time of the November 1997 
and December 2000 determinations reflects that the veteran 
complained of left wrist pain in October 1991 and was 
diagnosed with a mild left wrist sprain.  In addition, as a 
result of the aforementioned August 29, 1996 fall, the 
veteran sustained contusions to each wrist.  A November 1996 
X-ray report indicated that there was no fracture or 
dislocation of either wrist, articular spaces were well 
preserved, bone density was adequate, and there was no soft 
tissue abnormality.  On the June 1997 VA joints examination, 
there was no swelling of the wrists, and tenderness on 
palpation of the left wrist only.  There was full and 
complete range of motion of each wrist, but exquisite pain on 
all movements of the left wrist.  There was normal muscle 
strength in all muscles of the wrists, positive Tinel and 
Phalen signs on each wrist, and hyperesthesia to pinprick and 
smooth sensation of median nerve distribution of each hand.  
The diagnoses included bilateral carpal tunnel syndrome and 
residuals of wrist trauma.  A November 1997 treatment note 
indicated that the veteran continued to experience pain and 
swelling of the left wrist.  
 
In the November 1997 rating decision and November 2000 SOC, 
the RO denied the claim because the August 1996 fall left no 
residuals and was acute and transitory in nature, as 
reflected by the normal wrist X-rays.

The evidence received since the December 2000 SOC as to the 
wrists consists of the September 2004 demobilization 
examination report and report of medical history, which 
indicated that the upper extremities were normal and that the 
veteran answered "No" in response to the question whether 
she then or previously had impaired use of the arms, legs, 
hands, or feet.  Thus, none of the evidence received since 
the December 2000 SOC indicates that the veteran has a 
disability of either wrist that is related to the August 1996 
fall or is otherwise related to service or ACDUTRA.  
Therefore, the new evidence as to the veteran's wrists does 
not relate to an unestablished fact necessary to substantiate 
the claim or raise a reasonable possibility of substantiating 
the claim.  

As such, none of the evidence is new and material for the 
purpose of reopening the claim for service connection for 
bilateral carpal tunnel syndrome and wrist conditions, and 
the November 1997 and December 2000 determinations remain 
final with regard to this claim.



G.  Hysterectomy

The evidence before the RO at the time of the August 2002 
rating decision reflects that the veteran experienced 
abdominal pain in July 1991, and was diagnosed with an 
enlarged uterus and uterine fibroids in September and October 
1991.  She underwent a total abdominal hysterectomy with 
bilateral salpingo-oophorectomy in April 1992.

In the August 2002 rating decision, the RO denied the claim 
because there were no records indicating that, at the time of 
the April 1992 operation, the veteran was on active service 
or ACDUTRA, and, therefore, she was not entitled to service 
connection for a disability incurred at that time.  See 38 
U.S.C.A. § 101(22),(23),(24) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.6 (2007).

The evidence received since the August 2002 denial pertinent 
to this claim consist of the September 2004 demobilization 
examination report and report of medical history.  The 
examination report indicates that the abdomen and viscera 
were normal and the genitourinary system was not examined. As 
none of the evidence received since the August 2002 rating 
decision indicates that the veteran's hysterectomy took place 
during active service or ACDUTRA (and the fact that the 
hysterectomy did not take place during active service or 
ACDUTRA was the basis for the prior denial), the new evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.  

As such, none of the evidence is new and material for the 
purpose of reopening the claim for service connection for 
status post total abdominal hysterectomy with bilateral 
salpingo oophorectomy, and the August 2002 rating decision 
remains final.

H.  Conclusions as to Each Petition to Reopen

As the veteran has not fulfilled her threshold burden of 
presenting new and material evidence to reopen the finally 
disallowed claims for service connection for refractive error 
and amblyopia OS, arterial hypertension, a left knee 
condition, bilateral carpal tunnel syndrome and wrist 
conditions, and status post total abdominal hysterectomy with 
bilateral salpingo oophorectomy, the benefit-of-the-doubt 
doctrine is not applicable to these petitions to reopen.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  The criteria 
for reopening these claims are therefore not met.

As new and material evidence has been received with regard to 
the claims for service connection for a skin rash and for a 
nervous condition, the criteria for reopening these claims 
are met.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2007).


ORDER

As new and material evidence to reopen the claim for service 
connection for refractive error and amblyopia OS has not been 
received, the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service 
connection for arterial hypertension has not been received, 
the appeal as to this matter is denied.

To the limited extent that new and material evidence to 
reopen the claim for service connection for a skin rash has 
been received, the appeal as to this matter is granted.

To the limited extent that new and material evidence to 
reopen the claim for service connection for a nervous 
condition has been received, the appeal as to this matter is 
granted.

Service connection for a nervous condition is denied.

As new and material evidence to reopen the claim for service 
connection for a left knee condition has not been received, 
the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service 
connection for bilateral carpal tunnel syndrome and wrist 
conditions has not been received, the appeal as to this 
matter is denied.

As new and material evidence to reopen the claim for service 
connection for status post total abdominal hysterectomy with 
bilateral salpingo oophorectomy has not been received, the 
appeal as to this matter is denied


REMAND

With regard to the petition to reopen the claim for service 
connection for cervicodorsal paravertebral myositis, 
degenerative discogenic disease of the lumbar spine, and 
osteoporosis, the Board notes that all notification action 
needed to fairly adjudicate this petition to reopen has not 
been accomplished.  As noted, the RO's December 2005 letter 
did not explain the basis for the prior denial of this claim 
or the evidence necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent, 20 Vet. 
App. at 10.  Therefore, a remand is necessary with regard to 
this petition to reopen for the RO to notify the veteran of 
the basis for the prior denial of the claim for service 
connection for cervicodorsal paravertebral myositis, 
degenerative discogenic disease of the lumbar spine, and 
osteoporosis, and of what evidence is needed to reopen this 
claim, pursuant to Kent.

In addition, with regard to the reopened claim for service 
connection for a skin rash, on the merits, the evidence 
reflects that the veteran has recently been diagnosed with 
various rashes, and there is evidence of treatment for rashes 
during a period of active service, in particular November 
1989 and September 1991.  Where there is evidence of a 
current disability, VA will provide a medical examination or 
obtain a medical opinion if the evidence indicates that a 
current disability may be associated with military service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & 
Supp. 2008), 38 C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the veteran to undergo VA 
dermatological  examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, shall result in denial of the reopened 
claim for service connection for a skin rash.  See 38 C.F.R. 
§ 3.655(b) (2007).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility at which the examination is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the reopened claim for service 
connection for a skin rash, as well as to the petition to 
reopen the claim for service connection for cervicodorsal 
paravertebral myositis, degenerative discogenic disease of 
the lumbar spine, and/or osteoporosis.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  As regards the claims remaining on 
appeal, the RO's notice should provide notice consist with 
Dingess/Harman (cited to above), particularly as regards 
assignment of disability ratings and effect.  Moreover, 
specific to the petition to reopen the claim for service 
connection for cervicodorsal paravertebral myositis, 
degenerative discogenic disease of the lumbar spine, and 
osteoporosis, the RO, in addition to providing the legal 
definition of new and material evidence, should ensure that 
its notice to the veteran meets the requirements of Kent-
particularly, with regard to notifying the veteran of the 
basis for the prior denial of the claim for service 
connection for cervicodorsal paravertebral myositis, 
degenerative discogenic disease of the lumbar spine, and 
osteoporosis, and of what evidence is needed to reopen this 
claim.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the petition to reopen the 
claim for service connection for cervicodorsal paravertebral 
myositis, degenerative discogenic disease of the lumbar 
spine, and osteoporosis, and the claim for service connection 
for a skin rash.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
petition to reopen the claim for service 
connection for cervicodorsal 
paravertebral myositis, degenerative 
discogenic disease of the lumbar spine, 
and osteoporosis, and to the claim for 
service connection for a skin rash.

The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the notice requirements of 
Dingess/Hartman (cited to above) as well 
as Kent, as regards the basis for the 
prior denial of the claim for service 
connection for cervicodorsal 
paravertebral myositis, degenerative 
discogenic disease of the lumbar spine, 
and osteoporosis, and of what evidence is 
needed to reopen this claim.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
dermatology examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The physician should clearly identify all 
current skin disability/ies.  With 
respect to each diagnosed disability, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
is the result of injury or disease 
incurred or aggravated in ACDUTRA or 
active service, to include the contact 
dermatitis in the breast area noted in 
September 1991.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should adjudicate each claim remaining on 
appeal.  If the veteran fails to report 
to the examination scheduled in 
connection with the reopened claim for 
service connection for a skin rash, in 
adjudicating that claim, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate each claim in light 
of all pertinent evidence and legal 
authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


